* Headnote 1. Taxation, 37 Cyc., p. 1018.
Appellant, W.J. Miller, state revenue agent, back assessed for the years 1919 to 1923 inclusive the timber on the lands of the estate in Tishomingo county of Dr. Oscar Copeland deceased, of whose estate appellee, James Copeland, was administrator, claiming that it had escaped *Page 808 
taxation for those years. This assessment by the revenue agent was submitted to the board of supervisors and was by the board disapproved. From that order appellant took an appeal to the circuit court, which rendered a judgment affirming the decision of the board of supervisors. From that judgment appellant prosecutes this appeal.
The cause was heard upon an agreed state of facts. Appellee's intestate paid all taxes whatsoever charged against the lands in question for the years 1919 to 1923 inclusive. There was valuable timber upon some of the lands. There was no separate assessment for the years involved of the timber and the lands. Appellant claims that for that reason the timber on the lands escaped taxation and was subject to back assessment by him under section 4740, Code of 1906 (section 7058, Hemingway's Code). On the other hand, appellee claims that the assessment of the lands covered the timber and all the fixtures constituting part of the land; that all the different elements of the lands were included in the assessment, and therefore the judgment of the board of supervisors approving the assessment is res adjudicata of the question involved in this case. In other words, that the assessment for each of the years involved of the lands, and the approval thereof by orders of the board of supervisors, is conclusive that the land and all of its elements were assessed, including the timber, and therefore the timber cannot be back assessed by the appellant.
Appellant, to sustain his position relies largely on Darnell
v. State Revenue Agent 109 Miss. 570, 68 So. 780. We deem it sufficient to say of that case that under chapter 89, Laws of 1912, as construed, a separate assessment of lands and the timber thereon was expressly required. But that statute is no longer in force. It was repealed by chapter 135 of the Laws of 1918, and the repeal was an express repeal. Bailey  Bean v. Wilson,128 Miss. 49, 90 So. 362. Since the repeal of chapter 89, Laws of 1912, the legislature has enacted no statute requiring a separate assessment of lands and the timber *Page 809 
thereon. Appellant contends, however, that section 1, chapter 135, Laws of 1918, empowering and directing the state tax commission to prescribe "a form of tax lists to be used in the assessment of property for state and county purposes," construed in connection with the last clause of section 2 of said act, which provides that, "the assessor shall so fill all blanks on such rolls as to disclose clearly and fully each item of information indicated on said roll," is tantamount to a requirement that there shall be a separate assessment of the lands and their timber.
The tax commission, for the years involved in this case, prescribed tax lists to which the assessment rolls conformed, showing the following with reference to the assessment of lands: Columns for the description of the land; a column with the caption "Grand Total Valuation;" two columns with the caption "Cultivatable Lands," followed by subheads, "Number of Acres," "Valuation Excluding Buildings and Improvements;" another column with the caption, "Valuation and Improvements on County Lands;" then follow four columns with the common caption, "Timber Lands." Beneath that caption, at the head of separate columns are the following captions: (1) "Number of Acres;" (2) "Valuation, Excluding Timber;" (3) "Number of Thousand Feet Board Measure of Timber;" (4) "Value of Timber Thereon." Then come two columns with a common caption, "Uncultivatable Lands." Beneath that caption, at the head of each column are the following captions: (1) "Number of Acres;" (2) "Valuation Excluding Buildings and Improvements." Next is a column with the caption "Total Number of Acres of County Land." The final column is headed, "Total Valuation."
In Bailey  Bean v. Wilson, supra, it was held that section 1, chapter 135, Laws of 1918, authorizing and directing the tax commission to provide a form for tax lists was not a delegation of legislative power to the commission, and therefore not violative of section 33 of the Constitution. The court held that the power conferred *Page 810 
on the tax commission in that respect related to a mere administrative detail — that it was an administrative and not a legislative act. The court did not hold in that case and could not have held, that the statute in question conferred power on the tax commission to prescribe what property shall be assessed for taxes. The evident purpose of the legislature was to authorize the tax commission to prescribe forms for the lists and rolls with a view of better ascertaining the real value of the property. To that end the tax commission prescribed forms, which separated lands into their different elements. This was done for the information and consideration of the assessors in fixing values and of the board of supervisors in equalizing values. The dominant purpose was to arrive at the true value of the land, including all of its elements. The statute requires lands to be assessed for taxation at their true value. The statute, of course, is mandatory. The forms of lists and rolls prescribed by the tax commission are not mandatory to the extent that a failure to comply therewith would vitiate the assessment.
In Adams v. Luce, 87 Miss. 220, 39 So. 418, it was held that the statute authorizing the back assessment of property, that had escaped taxation by the revenue agent, applied only to property that had not in fact been assessed, and that where the assessment roll showed on its face there had been an assessment, although an illegal one, there could be no back assessment.
Bailey  Bean v. Wilson, supra, was decided after the repeal of chapter 89 of the Laws of 1912. The questions whether chapter 135 of the Laws of 1918 (the Tax Commission Act) was constitutional, and whether chapter 89, Laws of 1912, was repealed by chapter 135, Laws 1918, were not the only questions decided in that case. There was another question, and that was whether or not the timber on land, which had not been separately assessed from the land, had escaped taxation, so as to make it subject to back assessment by the revenue agent. The contention was that chapter 89, Laws of 1912 had not been *Page 811 
repealed by chapter 135, Laws of 1918, and therefore the timber could be back assessed under the statute, as held in Darnell v.State Revenue Agent, supra. The court held that chapter 89, Laws of 1912, had been repealed by chapter 135, Laws of 1918, and therefore there could be no back assessments of either the timber or the land. That decision meant that although the timber and the land were not separately assessed that the value of both was necessarily considered in determining the value of the land.
We have a case here where the entire interest in the lands involved, including their timber as well as all the other elements of their value, belonged to appellee's intestate. There was no separation of ownership of the timber and the land, and it is a case where the lands and their entire value necessarily came under the consideration of the assessor and the board of supervisors in the performance of their respective duties in reference thereto. The assessor and the board, in the nature of things, could not consider the value of the lands without considering the timber thereon and the houses and improvements, the amount of cleared and cultivated land and its quality, the amount of uncultivatable land, etc. In filling out the tax list by appellee's intestate he failed to make any entries whatever in any of the other columns than the ones provided for the description of the lands and their value. But the assessor and board of supervisors, in the performance of their duties, could not possibly consider and pass upon the value of the lands without passing upon the different elements going to make up their value, one of which was their standing timber.
We hold, therefore, that the orders of the board of supervisors approving the assessments for the years involved are resadjudicata of the question presented on behalf of appellant. And we hold further that the tax lists and rolls prescribed by the tax commission have not the force of law, although they are enforceable as administrative details when reasonable.
Affirmed. *Page 812